NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2706-18T3

ALLSTATE,

          Plaintiff-Respondent,

v.

GLOBAL LIBERTY INSURANCE
COMPANY OF NEW YORK,

     Defendant-Appellant.
______________________________

                    Argued October 29, 2019 – Decided November 22, 2019

                    Before Judges Currier and Firko.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Morris County, Docket No. L-2257-16.

                    Jason Tenenbaum argued the cause for appellant.

                    William Hahn argued the cause for respondent (Tango
                    Dickinson Lorenzo McDermott & McGhee, LLP,
                    attorneys; William Hahn, on the brief).

PER CURIAM
      Defendant Global Liberty Insurance Company (Global) appeals from the

February 15, 2019 Law Division order confirming the arbitration award entered

by Arbitration Forums, Inc. (AFI) on June 10, 2016, in favor of plaintiff,

Allstate, and entering judgment against Global. We affirm substantially for the

reasons set forth in the February 15, 2019 order and March 5, 2019 supplemental

letter and statement of reasons rendered by Judge William J. McGovern, III.

      The parties are familiar with the procedural history and facts of this case

and, therefore, they will not be repeated in detail here. In Allstate v. Glob.

Liberty Ins. Co., No. A-4956-16 (App. Div. July 11, 2018) (slip op. at 16-17),

we determined that the New Jersey Superior Court maintained exclusive

jurisdiction in this matter, the New York proceeding was invalid, and Allstate's

motion to enforce the arbitration award was not barred by the doctrine of res

judicata. We remanded and directed the trial court to determine whether the

arbitration award entered by AFI should be affirmed, vacated, or modified. We

incorporate, by reference, the facts stated in our prior opinion to the extent they

are consistent with those developed on remand.

      Following our remand, Allstate moved to confirm the arbitration award

and enter judgment against Global. Global argued that since it commenced its

New York proceeding within 120 days of the June 10, 2016 arbitration award,


                                                                           A-2706-18T3
                                        2
it complied with the time requirement set forth in N.J.S.A. 2A:23B-23(b). In

granting Allstate's motion, Judge McGovern found Global:

            fail[ed] to advance any argument or explanation as to
            how or why Global failed or neglected to seek to vacate
            the arbitration award within the 120[-]day period, or
            alternatively, why or under what rationale the
            120[-]day deadline should be extended. It is in that
            context noteworthy and disturbing that now belatedly
            Global seeks to vacate the arbitration award.

      The judge determined that the "New York proceedings were conducted in

violation of the procedural and substantive due process rights of Allstate, and as

the Appellate Division noted . . . , the explanations offered by Global's counsel

were less than persuasive at best, and patently disingenuous at worst."

      In considering Global's arguments, Judge McGovern stated:

            Global now contends that the errors of the arbitrator, in
            concluding that the referenced vehicle was a limousine
            and thereby activating insurance coverage up to $1.5
            million, were wrong, that the arbitration award was
            based upon an erroneous application of the law.

            But Global offers nothing by way of explanation as to
            why these arguments were not advanced on a timely
            basis together with a timely motion to vacate the
            arbitration award. No reason is offered as to why these
            very same arguments could not have been made on a
            timely basis and that is because, of course, they could
            have been and should have been asserted, but they were
            not. To allow these arguments and positions to be
            asserted now, well after the 120 days has elapsed,


                                                                          A-2706-18T3
                                        3
               would eviscerate the 120[-]day statutory deadline and
               render it meaningless.

Judge McGovern granted Allstate's motion and entered judgment against Global

for $208,622.70.

         On appeal, Global argues that this court's remand required the trial court

to resolve its order to show cause and complaint on the merits. Global also

contends the matter should be remanded for another hearing before AFI. We

have thoroughly reviewed the record and conclude these arguments are without

merit.

         As we stated previously, this matter was properly arbitrated with AFI in

accordance with N.J.S.A. 39:6A-9.1(b).           The arbitrator heard the parties'

arguments and rendered a final decision in favor of Allstate.

         The Arbitration Act allows an aggrieved party to seek relief in the

Superior Court as follows:

               A summary action pursuant to this section shall be filed
               within 120 days after the aggrieved party receives
               notice of the award . . . or within 120 days after the
               aggrieved party receives notice of a modified or
               corrected award . . . , unless the aggrieved party alleges
               that the award was procured by corruption, fraud, or
               other undue means, in which case the summary action
               shall be commenced within 120 days after the ground
               is known or by the exercise of reasonable care would
               have been known by the aggrieved party.


                                                                            A-2706-18T3
                                           4
               [N.J.S.A. 2A:23B-23(b) (emphasis added).]

         Global claims that its motion to vacate the arbitration award in New York

is "the equivalent of a summary action[,]" in New Jersey and therefore, it

complied with the 120-day time limit set forth in N.J.S.A. 2A:23B-23(b). We

are convinced Global's argument is devoid of merit. There was no basis under

N.J.S.A. 2A:23B-23(b) for Global to move for relief in any jurisdiction other

than the Superior Court of New Jersey.

         We reiterate that the No-Fault Act "confirmed jurisdiction of the PIP

arbitration in New Jersey, since the accident occurred here, and it was so ordered

by a judge of this [s]tate, and remanded back to our [s]tate court by a federal

judge." Allstate, slip op. at 11-12. Global's New York application is irrelevant

and not encompassed by the 120-day requirement set forth in N.J.S.A. 2A:23B-

23(b).

         As Judge McGovern aptly noted, "at no time has Global moved or cross-

moved, by formal motion, or pleading to vacate (or modify) the arbitration

award of June 10, 2016." Moreover, Global never appealed the October 23,

2015 order compelling arbitration in New Jersey with AFI.




                                                                          A-2706-18T3
                                         5
      Because Global failed to file a summary action within 120 days after

receiving notice of the award, there is simply no basis under N.J.S.A. 2A:23B-

23(b) to vacate it.

      Next, Global argues the arbitration award should be vacated because the

arbitrator erroneously characterized the tortfeasor's vehicle as a limousine

requiring insurance coverage "to the full and collectible amount of $1.5 million"

under N.J.S.A. 48:16-14. Allstate argued at arbitration that the vehicle was a

limousine and Global argued it was a taxi. Now, for the first time on this appeal,

Global asserts its insured's vehicle was not a taxi but a livery vehicle.

      Because Global failed to challenge the validity of the arbitrator's

determination within 120 days of notification of the same, we do not need to

reach this issue. The arbitrator's decision is final.

      Finally, Global argues the award should be vacated because it was

procured by undue means.          We disagree.      "'[U]ndue means' ordinarily

encompasses a situation in which the arbitrator has made an acknowledged

mistake of fact or law or a mistake that is apparent on the face of the record."

Yarborough v. State Operated Sch. Dist. of Newark, 455 N.J. Super. 136, 140

(App. Div. 2018) (alteration in original) (quoting Borough of E. Rutherford v.

E. Rutherford PBA Local 275, 213 N.J. 190, 203 (2013)).


                                                                            A-2706-18T3
                                         6
      Because Global did not seek to vacate the arbitration award, we do not

need to address this argument. We only note that Global has not established the

arbitrator made an acknowledged mistake of law. Thus, we find no merit in

Global's argument that a remand for another hearing before AFI is warranted.

      To the extent we have not specifically addressed any remaining

contentions advanced by Global, it is because they are without specific merit to

warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                        A-2706-18T3
                                       7